Action brought by administrator (1) to recover damages for injuries to the person of plaintiff’s intestate, resulting from the alleged negligence of defendant (Dec. Est. Law, §§ 119 and 120, added by Laws of 1935, chap. 795, §§ 2 and 3, respectively), and (2) to recover damages for the death of the intestate, alleged to have been caused by defendant’s negligence. The issues were tried before the court and a jury. The jury rendered a verdict in favor of the plaintiff for $4,500 upon the first cause of action. The jury disagreed as to the second cause of action. Thereupon the action, was severed and judgment was duly entered only upon the verdict rendered upon the first cause of action. From that judgment defendant appeals. The appellant’s sole contention is that the verdict is excessive in view of the jury’s disagreement upon the second cause of action. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ.